Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/674,539, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 10, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castelli et al. (Castelli) (US Pat. No. 6,298,351).
Regarding claim 1, Castelli discloses a method for processing training data for a machine learning model, comprising: 
training the machine learning model using training data comprising a set of features and a set of original labels associated with the set of features (col. 2, lns. 1-7, the training set has assigned labels; col. 4, lns. 15-21, the training set is classified using feature vectors of the training set); 
generating multiple groupings of the training data based on internal representations (col. 5, lns. 40-45, internal classes) of the training data in the machine learning model (col. 4, lns. 62-67, the training data is grouped into clusters based on k means or vector quantization); 
and replacing, in a first subset of groupings of the training data, a first subset of the original labels with updated labels based at least on occurrences of values for the original labels in the first subset of groupings (col. 6, lns. 22-42, the labels of clusters having low confidence are updated).
Regarding claim 2, Castelli discloses retraining the machine learning model using the updated labels (col. 6, lns. 57-62, a set of classification rules are defined based on the updated training data); and 
updating the multiple groupings of the training data based on updated internal representations of the training data in the retrained machine learning model (FIG. 2, col. 6, lns. 43-45, the training process, which includes classification process 204, is iterative).
Regarding claim 8, Castelli discloses wherein generating the multiple groupings of the training data comprises clustering the training data by the internal representations (col. 4, lns. 62-67, the training data is grouped into clusters based on k means or vector quantization).
Regarding claim 10, Castelli discloses wherein the internal representations comprise at least one of an encoding of a feature of the machine learning model (col. 4, lns. 15-21, the training set is classified using feature vectors of the training set, col. 5, lns. 40-45, internal classes corresponding to features of images).
Regarding claim 11, Castelli discloses wherein the machine learning model comprises a neural network (col. 7, lns. 41-48, neural network).
Regarding claim 20, Castelli discloses a system, comprising: 
a memory that stores instructions (col. 2, lns. 21-32, computer readable medium storing a program); and 
a processor that is coupled to the memory and, when executing the instructions (col. 2, lns. 21-32, a computer for executing a program), is configured to: 
train the machine learning model using training data comprising a set of features and a set of original labels associated with the set of features (col. 2, lns. 1-7, the training set has assigned labels; col. 4, lns. 15-21, the training set is classified using feature vectors of the training set), 
generate multiple groupings of the training data based on internal representations (col. 5, lns. 40-45, internal classes) of the training data in the machine learning model (col. 4, lns. 62-67, the training data is grouped into clusters based on k means or vector quantization), and
replace, in a first subset of groupings of the training data, a first subset of the original labels with updated labels based at least on most frequently occurring values for the original labels in the first subset of groupings (FIGs. 5-7, col. 5,lns. 33-39, col. 6, lns. 22-42, the labels of clusters having low confidence are determined based on number of occurrences of the label value and are updated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castelli et al. (Castelli) (US Pat. No. 6,298,351) in view of Rathod et al. (Rathod) (US 2020/0202302).
Regarding claim 12, Castelli discloses the method of claim 1 (see claim 1 above).
Castelli is silent about wherein the features comprise representations of words in incident tickets and the original labels comprise incident categories used in routing and resolution of the incident tickets ([0011], words in incident tickets are analyzed and assigned to categories for routing to an agent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rathod into the teachings of Castelli for improving the user experience related to incident classification (Rathod: [0012]).



Allowable Subject Matter
Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488